DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed on 1/3/2020. Per the amendment, claims 1-8 have been amended. As such, claims 1-8 are pending in the instant application.

Claim Objections
Claim 8 is objected to because of the following informalities:  The claim should read “…at least 20 cm in length”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all dependents thereof, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, it is unclear how the invention as recited in option b) on lines 12 – 17, “or b) the first lumen (330) is configured to an oxygen gas supply a the distal end (304) of the elongated flexible tube (300), and to the neck region (200) at the proximal end (302) of the elongated flexible tube (300); and wherein the second lumen (340) is configured to the neck region (200) at the proximal end (302) of the elongated flexible tube (300)” can then be further “characterized in that the second lumen (340) is configured to an oxygen gas supply a the distal of the elongated flexible tube (300), and to the neck region (200) at the proximal end (302) of the elongated flexible tube (300); wherein the first lumen (330) is configured to the neck region (200) at the proximal end (302) of the elongated flexible tube (300)” As recited in lines 18-22. It appears that option b is not compatible with the rest of the limitations of the claim, and that lines 18-22 are a repeat of the limitations found in option a, lines 8-12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5- 8 are rejected under 35 U.S.C. 103 as being unpatentable over Burrow et al. (US 2005/0150505 A1) in view of Fukinaga et al. (US 5,778,872).
With respect to claim 1, Burrow teaches A nasal continuous positive airway pressure device (breathing circuit and patient end connector, Fig.25, is capable of being used a nasal continuous positive  comprising: - a neck region (300) a) adapted for connection to a mask or nasal prong (“patient device receiving portion” 302, [0121]), or b) connection to a mask or nasal prong ([0084] discusses with respect to the patient connector of Fig.1, where the connector of Fig.25 is an alternate embodiment, that the device is designed to receive various types of patient devices including masks); and - an elongated flexible tube comprising co-axial inner (22) and outer (26) tubes, and wherein the inner (22) and outer (26) tubes are spaced to define a first lumen (34) within the outer tube (26), and wherein a second lumen (32) is defined by an inner tube (22) wall alone (Fig.25); wherein a) the second lumen (32) is configured for connection to an oxygen gas supply at the distal end of the elongated flexible tube ([0070], the inspiratory tube is connected to a machine end connector 12 for providing inspiratory gas to the user), and to the neck region (300) at the proximal end of the elongated flexible tube ([0070], the inspiratory tube 22 extends between the machine end connector and the patient device connector); and wherein the first lumen (34) is configured for connection to the neck region (300) at the proximal end of the elongated flexible tube (see Fig.25); or b) the first lumen is configured for connection to an oxygen gas supply a the distal end of the elongated flexible tube, and to the neck region at the proximal end of the elongated flexible tube; and wherein the second lumen  is configured for connection to the neck region at the proximal end of the elongated flexible tube; characterized in that the second lumen (32) is configured for connection to an oxygen gas supply at the distal end of the elongated flexible tube ([0070], the inspiratory tube is connected to a machine end connector 12 for providing inspiratory gas to the user), and to the neck region (300) at the proximal end of the elongated flexible tube ([0070], the inspiratory tube 22 extends between the machine end connector and the patient device connector); and wherein the first lumen (34) is configured for connection to the neck region (300) at the proximal end of the elongated flexible tube (see Fig.25); wherein the neck region (300) comprises: - a tube part (304 and lumen 314) adapted for connection to the proximal end of the inner tube (22, see Fig.25), and comprising a lumen (334) in fluid communication with the second lumen (32, Fig.25); and - a part (316 on Fig.22) adapted for connection to the proximal end of the outer tube (26, see Fig.25 and [0122]); wherein the part (316) is positioned around at least a part of the tube part (304 and 314, Fig.25). The part (316) of Burrow increases in diameter to couple to the outer tube (26) which has a greater diameter than the inner tube (22).
Burrow does not teach the part (316) is a cone part comprising a lumen that is in fluid communication with the lumen of the tube part through the one or more apertures.
However, Fukinaga teaches a cone part that increases in diameter to provide a coupling to the outer tube and comprising a lumen that surrounds the inner tube (see annotated Fig.2 below).

    PNG
    media_image1.png
    386
    458
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the part of Burrow to be the cone part as taught by Fukinaga as a known configuration of a neck region to increase in diameter to provide a coupling to a larger diameter outer tube. With this modification the lumen of the cone part would surround the tube 
With respect to claim 5, Burrow as modified teaches characterized in that the one or more apertures (336) are configured as an elongate recess (Burrow, see Fig.25).
With respect to claim 6, Burrow as modified teaches the apertures of claim 1.
Burrow as modified does not teach that the one or more apertures are circular.
However, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the one or more apertures to be circular as this would still provide the predictable results of allowing gas flow to pass through the apertures. Furthermore, it would have been an obvious matter of design choice to have circular apertures, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), see MPEP 2144.04.
With respect to claim 7, Burrow as modified teaches that the lumen (334) of the tube part (304) is in fluid communication with the lumen of the cone part through a plurality of apertures (336) in the wall of the tube part (Burrow, 304, Fig.25, where the cone part of Fukinaga is in place of the part 316 of Burrow, where the lumen of the cone part surrounds the tube part 304 of Burrow).
With respect to claim 8, Burrow as modified teaches that the outer tube (26) is at least 20 cm ([0022], “112 cm” is greater than 20cm).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Burrow and Fukinaga as applied to claim 1 above, and further in view of Todd et al. (US 2010/0258133 A1).  
With respect to claim 2, Burrow as modified teaches the limitations of claim 1.
that the neck region comprises a gas pressure port adapted for to means for measuring the gas pressure within the neck region.
However, Todd teaches a neck region (200, Fig.5) of a breathing conduit (Abstract) wherein the neck region comprises a pressure port (Fig.5, 260, [0043]) to allow a gas sampling tube to be disposed within the body through the pressure port ([0043]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the neck region of Burrow as modified to further comprise a pressure port as taught by Todd to allow a gas sampling tube to be disposed within the tube part of the neck region to monitor gas flowing through.
With respect to claim 3, Burrow as modified teaches that the tube part (Burrow, portion 314 of tube part 304 and 314) comprises a gas pressure port (Todd, 260) adapted for to means for measuring the gas pressure within the tube part (because the tube part of Burrow extends the length of the neck region, the pressure port would be within the tube part (portion 314).
With respect to claim 4, Burrow as modified teaches the limitations of claim 3 and teaches that the tube part comprises a straight tube section (304) and wherein the one or more apertures (Burrow, 336) are positioned in a straight tube section (Burrow, 304).
Burrow as modified does not teach that the tube part comprises a bend tube section, and wherein the gas pressure port is positioned in the bend tube section.
However, Todd teaches a bend tube section (Fig.4, “bent tubular region” 233, [0038]) to allow the breathing conduit to be directed away from the face of the use (see Fig.1A) and teaches that the gas pressure port is positioned in the bend tube section (Fig.5 [0043], “The pressure port 260 extends from the bent tubular region 233”).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the tube part of Burrow as modified to further .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boussignac et al. (US 2017/0119990 A1) teaches a similar coaxial breathing conduit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785